Court of Appeals, State of Michigan

                                                ORDER
                                                                              Stephen L. BorreI lo
People of MI v Robert Taylor                                                    Presiding Judge

Docket No.     325834                                                         Jane E. Markey

LC No.         2009-005243-FC                                                 Michael J. Riordan
                                                                                Judges


                The Court orders that the September 22, 20 16 opinion is hereby AMENDED to correct a
clerical error. The 81h sentence in the first full paragraph on page 5 of the opinion is corrected to read:
"After leavi ng the drug house, defendant and Masalmani took Landry to a nearby abandoned house,
where either defendant or Masalmani punched Landry2 and then Masa lmani shot Landry in the back of
the head."

               ln all other respects, the September 22, 20 16 opinion remains unchanged.




                         A true copy entered anti ccrtilicd by Jerome W. Zimmer Jr., Chief Clerk. on




                                SEP 30 2016
                                        Dmc